DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/15/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed on 02/15/2022, with respect to 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
The applicant argues “On pages 21 through 24 of the Office Action, the Examiner states that the combination of Hansen, Leaders, Jaloree, Frey, Olde, Dashevskiy, and Holub discloses the training of a deep learning model. However, the use of "a third set" "with [a] disturbance variable [being] in a predetermined range so that the measured data with the disturbance variable may also be a possible measured data in the water body" is not precisely disclosed.”

The rejection of the dependent claims 2-10 for depending from rejected claim(s) is maintained.
Claim 11 is the system of claim 1, and is similarly analyzed. The rejection of the dependent claims 12-15 for depending from rejected claim(s) is maintained.
Claim 16 is the computer program product of claim 1, and is similarly analyzed. The rejection of the dependent claims 17-20 for depending from rejected claim(s) is maintained.
For more details, see the rejections. Thus, the examiner’s rejections are reasonable and proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 11-12, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2009/0294122 A1, hereinafter Hansen) in view of Leaders et al. (US 2016/0161310 A1, hereinafter Leaders), further in view of Jaloree et al. (“Decision tree approach to build a model for water quality” 2014, hereinafter Jaloree), and Dashevskiy et al. (US 2004/0256152 A1, hereinafter Dashevskiy), and Holub et al. (US 2016/0299516 A1, hereinafter Holub).

Regarding claim 1, Hansen teaches: A computer-implemented method comprising: 	determining an optimal value of the water body parameter by comparing the measured data for the water quality indicator of the second set and simulated data for the water quality indicator of the second set ([0111] "Simulation results of the type illustrated in FIG. 6 may be used for history matching after a stimulation job is performed. When good matches between simulated and actual data are obtained the software can be used to optimise the design of new jobs. At a given time during the stimulation job the simulation software evaluates the optimum pumprate based on a realtime comparison of measured and simulated data. This may guide the stimulation operator to apply the optimum rates during the remainder of the stimulation job." [0076] "The input parameters may include: Reservoir properties: Porosity, Water saturation, Permeability, Skin, Pressure, Temperature of surroundings, Matrix compressibility Fluid properties: Density, Viscosity, Compressibility, Heat capacity, Acid concentration" [0083] “Numerical: Maximum time step” [0084] “Options: Viscosity calculation, Permeability calculation” [0085] “Pump schedule: Rate, Fluid type, Drag reducer concentration, Coiled tubing position” [0086] “Wormhole model data: Linear to radial flow scaling” [0087] “Grid properties: Number of cells, Grid type, Initial fluid content.” [0088] e.g., "Most of the input variables are directly measurable in a manner known in the art.")
wherein the simulated data for the water quality indicator of the second set is obtained based on a fluid dynamic model using the measured data for the water quality indicator of the first set as an input of the fluid dynamic model and using a value as a parameter of the fluid dynamic model ([0112] "As mentioned above, the simulation process involves the calculation/modelling of the flow of acid and other fluids through the system, i.e. from the wellhead to the reservoir. In the following, an embodiment of the step S4-2 of calculating iteration values for the flow between cells will be described in greater detail. The embodiment is based on considerations of fluid dynamics, reaction kinetics, well test analysis and numerical analysis." [0091] "To this end, in step S4-1, the process selects/estimates an initial value P.sup.0 of the solution vector." Examiner notes that simulation results from the simulation process are based on a fluid dynamics using the measured data and using an init value).  

	However, Leaders teaches: estimating a value range of a water body parameter based on measured data for a water indicator of a first set of time-spatial points and measured data for the water indicator of a second set of time-spatial points ([0076] "In general, flow sensors can measure different flow parameters, such as duration of flow events, peak water flow rate during a particular time interval, average flow rate during a particular time interval, instantaneous flow rate during a time interval, slope of accumulation during a particular time interval, instantaneous flow rate slope during a particular time interval, interval between active flow events, shape of flow rate versus time, both onset and release events, the like, or combinations thereof." [0077] "The monitoring system can also record other information such as season/month of the year, day of the week, time of the day, geographic location, gender/age/number of occupants in home or building, health conditions of home occupants, current weather conditions from, occupation state of the home or building, and/or other side information." [0078] "In some implementations, using training data with information indicative of active plumbing fixtures and water-using appliances when a particular set of measured data is observed, a processor (e.g., associated with a computer device) can generate (or estimate) a statistical model for use in detecting (or identifying) active devices based on measured data. The computer device (such as a server) can employ statistical techniques such as histograms, kernel density estimation, Gaussian mixture models (GMMs), hidden Markov models (HMMs), factorial HMMs, or other statistical modeling methods. Specifically, let Y be a vector of any combination of measured data (such as fluid flow measurements, other sensor(s) data and/or other data as described above) and let X be a device-events vector indicative of active devices, or a number thereof, in a monitored fluid distribution system (such as a water distribution system of a building or an apartment). Generating the statistical model can include estimating the probabilities p(Y|X) and/or p(X|Y) for various instances of X and Y. For instance, generating the statistical model can include estimating the probability density function (pdf) (or probability mass function (pmf)) of the conditional random variable Y|X. In some implementations, the statistical model can be a classifier that allows mapping each observation vector Y to a respective device-events vector X." Examiner notes that estimating the probabilities reads on estimating a value range as applicant discloses a possibility vector in [0070].).
In view of the teachings of Leaders it would have been obvious for a person of ordinary skill in the art to apply the teachings of Leaders to Hansen before the effective filing date of the claimed invention in order to reduce water consumption through analysis of usage patterns, elimination of waste, leak detection, and incentives for lowered water use (cf. Leaders [0055] e.g., “Flow rate data and water usage statistics can be used to reduce water consumption through analysis of usage patterns, elimination of waste, leak detection, and incentives for lowered water use.”).
 	Hansen in view of Leaders does not explicitly teach: wherein the value range of the water body parameter is estimated using a decision tree.
([p. 25 Decision Tree] e.g., “Decision tree is a machine learning technique that allows us to estimate a quantitative target variable” [p. 26 Experimental Datasets] e.g., “In this research we have used Water Quality Data of Narmada river of Harda District M.P from 1990 to 2010.” [Table 2 and p. 26 Water quality parameters which is used for creating Model] e.g., “Many parameters can influence the surface water quality. Five parameters are selected for the investigations. The surface water quality can be classified as in following Table 2.” [Table 3 and p. 27 Description Of Class Attribute] e.g., “Generally, surface water quality can be divided into five classes … Class attribute have created according to following table 3.” Examiner notes that Jaloree teaches the value range of the water parameter, e.g. PH shown in Table 3, is estimated using a decision tree.)

    PNG
    media_image1.png
    281
    460
    media_image1.png
    Greyscale

	
In view of the teachings of Jaloree it would have been obvious for a person of ordinary skill in the art to apply the teachings of Jaloree to Hansen before the effective 
	Hansen in view of Leaders and Jaloree does not explicitly teach: wherein the deep learning model is trained by measured data for the water quality indicator of a third set of time-spatial points,
	to obtain training samples for the deep learning model.
	However, Dashevskiy teaches: wherein the deep learning model is trained by measured data for the water quality indicator of a third set of time-spatial points and an initial parameter of the fluid dynamic model ([0068] “For each test, 60% of the available data were used for building a model. Each model was trained to predict certain responses one time-step ahead. Trained models were then tested on the remaining 40% of the data.” [0051] "FIG. 3 illustrates a simple example of a neural net model that uses available data to predict system response. In FIG. 3, the numeral 31 identifies measured data for controls C, surface responses R.sub.s and downhole responses R.sub.d over time t.” [0034] e.g., “This lower boundary (TD) is determined by the availability of the “fastest” data and the speed at which the data can be processed at each time-step. For example, TD may be a short time interval (e.g., five seconds).” [0074] e.g., “During the simulation (prediction three minutes ahead in this example) actual controls measured during the field test were used as future inputs. Actual responses were used to initialize simulation of drilling dynamics.” Examiner notes that Hansen [0111] teaches the fluid dynamic model. Examiner further notes that the measured data set would be collected every five seconds. The third set of time-spatial points would be the data set after 10 seconds from the initial data set. The third set of time-spatial points would be mapped to the data set at C time in Fig. 2 below.

    PNG
    media_image2.png
    586
    365
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    277
    431
    media_image3.png
    Greyscale
),
	to obtain training samples for the deep learning model ([0051] "FIG. 3 illustrates a simple example of a neural net model that uses available data to predict system response. In FIG. 3, the numeral 31 identifies measured data for controls C, surface responses R.sub.s and downhole responses R.sub.d over time t. The numeral 33 identifies simulated data over time for C, R.sub.s and R.sub.d, and numeral 35 identifies desired controls for such parameters.")
In view of the teachings of Dashevskiy it would have been obvious for a person of ordinary skill in the art to apply the teachings of Dashevskiy to Hansen before the 
	Hansen in view of Leaders, Jaloree, and Dashevskiy does not explicitly teach: wherein disturbance variables are added to the measured data for the water quality indicator of the third set and the initial parameter of the fluid dynamic model respectively. 
However, Holub teaches: wherein disturbance variables are added to the measured data for the water quality indicator of the third set and the initial parameter of the fluid dynamic model respectively ([0034] e.g., “The operating conditions can include, for example, outside air temperature and/or the pump speed of boiler 100 (e.g., in some embodiments pump speed may be a controlled variable, and in some embodiments pump speed may be a disturbance) and/or return water temperature.” [0055] e.g., “As such, the set point optimizer module may first reduce the supply water temperature set point at time t2, and then, after a delay (e.g., for the supply water temperature to cool to the reduced set point), increase the pump speed set point at time t3, as illustrated in FIG. 3.” [0038] "In some embodiments, the models can be pre-engineered models. For instance, estimator module 122 can initially determine (e.g., build and/or generate) the models based on initial values for the controlled variables, manipulated variables, and disturbances input into estimator module 122 during commissioning of controller 102, and then subsequently update and/or adjust the models during operation of boiler 100 based on the real time operational data and/or behavior of boiler 100." Examiner notes that Fig. 3 shows five different measured data sets from t1 to t5. Holub teaches the third set at t3 with the pump speed as a disturbance.

    PNG
    media_image4.png
    397
    618
    media_image4.png
    Greyscale
)
	In view of the teachings of Holub it would have been obvious for a person of ordinary skill in the art to apply the teachings of Holub to Hansen before the effective filing date of the claimed invention in order to reduce a cost of operation (cf. Holub [Abstract] e.g., “One controller includes a memory and a processor configured to execute executable instructions stored in the memory to determine a change to a set point of the boiler that would lower a cost of operating the boiler”).

Regarding claim 2, Hansen in view of Leaders, Jaloree, Dashevskiy, and Holub teaches: The computer-implemented method according to claim 1.
	Hansen in view of Leaders, Dashevskiy, and Holub does not explicitly teach: wherein estimating the value range of the water body parameter further comprises using at least one of a deep learning model and a support vector machine.
	However, Jaloree teaches: wherein estimating the value range of the water body parameter further comprises using at least one of a deep learning model and a support ([p. 25 Decision Tree] e.g., “Decision tree is a machine learning technique that allows us to estimate a quantitative target variable (for example, profit, loss or loan amount) or classify observation into one category of a categorical target variable (for example, good/bad credit customer; churn or do not churn) by repeatedly dividing observations into mutually exclusive groups.” [Table 2 and p. 26 Water quality parameters which is used for creating Model] e.g., “Many parameters can influence the surface water quality.”).
The motivation to combine Hansen with Jaloree is the same rationale as set forth above with respect to claim 1.

Regarding claim 11, Hansen teaches: A system comprising: one or more processors; a memory coupled to at least one of the one or more processors; a set of computer program instructions stored in the memory and executed by at least one of the one or more processors in order to perform actions ([0030] “It is noted that the features of the methods described above and in the following may be implemented in software and carried out on a data processing device or other processing means caused by the execution of program code means such as computer-executable instructions. Here and in the following, the term processing means comprises any circuit and/or device suitably adapted to perform the above functions. In particular, the above term comprises general- or special-purpose programmable microprocessors, Digital Signal Processors (DSP), Application Specific Integrated Circuits (ASIC), Programmable Logic Arrays (PLA), Field Programmable Gate Arrays (FPGA), special purpose electronic circuits, etc., or a combination thereof.” [0031] “Hence, according to another aspect, a computer program comprises program code means adapted to cause a data processing device to perform the steps of the method described above and in the following, when said computer program is run on the data processing device.” [0032] “For example, the program code means may be loaded in a memory, such as a RAM (Random Access Memory), from a storage medium or from another computer via a computer network.”) of: claim 1, and is similarly analyzed.

Regarding claim 12, the claim recites the system of claim 2, and is similarly analyzed.

Regarding claim 16, Hansen teaches: A computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the program instructions being executable by a device to perform a method ([0031] “Hence, according to another aspect, a computer program comprises program code means adapted to cause a data processing device to perform the steps of the method described above and in the following, when said computer program is run on the data processing device.” [0032] “For example, the program code means may be loaded in a memory, such as a RAM (Random Access Memory), from a storage medium or from another computer via a computer network.”) comprising: claim 1, and is similarly analyzed.

Regarding claim 17, the claim recites the computer program product of claim 2, and is similarly analyzed.

Claim(s) 3-4, 6-7, 9, 13-14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Leaders, Jaloree, Dashevskiy, and Holub, and further in view of Frey et al. (US 2016/0364522 A1, hereinafter Frey).

Regarding claim 3, Hansen in view of Leaders, Jaloree, Dashevskiy, and Holub teaches: The computer-implemented method according to claim 2.
	Hansen further teaches: wherein the simulated data for the water quality indicator of the fourth set is obtained based on the fluid dynamic model using the measured data for the water quality indicator of the third set ([0110] e.g., "Furthermore, any cell property at any time step can be retrieved from the output files, if required. An example of the simulation output compared to actual measurements is shown in FIG. 6. The graphs show the measured (solid lines 608, 609) and corresponding simulated pressure values (dotted lines 610, 611) lines at different locations" [0112] "the simulation process involves the calculation/modelling of the flow of acid and other fluids through the system, i.e. from the wellhead to the reservoir." [0091] "To this end, in step S4-1, the process selects/estimates an initial value P.sup.0 of the solution vector.").
Hansen in view of Leaders, Jaloree, and Holub does not explicitly teach: an initial parameter of the fluid dynamic model,
wherein the measured data for the water quality indicator of the third set and simulated data for the water quality indicator of a fourth set of time-spatial points are used as inputs of the deep learning model.
([0074] e.g., “During the simulation (prediction three minutes ahead in this example) actual controls measured during the field test were used as future inputs. Actual responses were used to initialize simulation of drilling dynamics.” Examiner notes that Hansen [0111] teaches the fluid dynamic model.),
	wherein the measured data for the water quality indicator of the third set and simulated data for the water quality indicator of a fourth set of time-spatial points are used as inputs of the deep learning model ([0051] "FIG. 3 illustrates a simple example of a neural net model that uses available data to predict system response. In FIG. 3, the numeral 31 identifies measured data for controls C, surface responses R.sub.s and downhole responses R.sub.d over time t. The numeral 33 identifies simulated data over time for C, R.sub.s and R.sub.d, and numeral 35 identifies desired controls for such parameters.").
	The motivation to combine Hansen with Dashevskiy is the same rationale as set forth above with respect to claim 1.
	Hansen in view of Leaders, Jaloree, Dashevskiy, and Holub does not explicitly teach: the initial parameter is used to determine a ground-truth to be compared with the value range output from the deep learning model.
	However, Frey teaches: the initial parameter is used to determine a ground-truth to be compared with the value range output from the deep learning model ([0091] "To this end, in step S4-1, the process selects/estimates an initial value P.sup.0 of the solution vector." [0009] e.g., "repeatedly updating one or more parameters of the neural network so as to decrease the error for a set of training cases chosen randomly or using a predefined pattern, where each training case comprises features extracted from a DNA or RNA sequence and corresponding targets derived from measurements of one or more condition-specific cell variables, until a condition for convergence is met at which point the parameters are no longer updated." Examiner notes that Frey teaches a target derived from measurements [ground-truth] is determined based on an initial value, and features extracted from a DNA or RNA sequence reads on [the value range output from the deep learning model].). 
In view of the teachings of Frey it would have been obvious for a person of ordinary skill in the art to apply the teachings of Frey to Hansen before the effective filing date of the claimed invention in order to improve predictive performances of the CVP compared to other systems by using deep neural networks (cf. Frey 0052] e.g., "The use of large (many hidden variables) and deep (multiple hidden layers) neural networks may improve the predictive performances of the CVP compared to other systems.”). 

Regarding claim 4, Hansen in view of Leaders, Jaloree, Dashevskiy, Holub, and Frey teaches: The computer-implemented method according to claim 3.
	Hansen in view of Leaders, Jaloree, Dashevskiy, and Holub does not explicitly teach: wherein the deep learning model is trained so that a difference between the ground-truth and the value range output from the deep learning model is decreased.
	However, Frey teaches: wherein the deep learning model is trained so that a difference between the ground-truth and the value range output from the deep learning ([0009] "In another aspect, a method for training a deep neural network to compute one or more condition-specific cell variables is provided, the method comprising: establishing a neural network comprising at least two connected layers of processing units; repeatedly updating one or more parameters of the neural network so as to decrease the error for a set of training cases chosen randomly or using a predefined pattern, where each training case comprises features extracted from a DNA or RNA sequence and corresponding targets derived from measurements of one or more condition-specific cell variables, until a condition for convergence is met at which point the parameters are no longer updated.").  
	The motivation to combine Hansen with Frey is the same rationale as set forth above with respect to claim 3.

Regarding claim 7, Hansen in view of Leaders, Jaloree, Dashevskiy, and Holub teaches: The computer-implemented method according to claim 2.
	Hansen in view of Leaders, Jaloree, Dashevskiy, and Holub does not explicitly teach: wherein the deep learning model is based on at least one of a convolutional neural network and a recurrent neural network.
	However, Frey teaches: wherein the deep learning model is based on at least one of a convolutional neural network and a recurrent neural network ([0054] "It will be appreciated that though an illustrative feedforward network is described herein, the type of neural network implemented is not limited merely to feedforward neural networks but can also be applied to any neural networks, including convolutional neural networks, recurrent neural networks, auto-encoders and Boltzmann machines.").  
The motivation to combine Hansen with Frey is the same rationale as set forth above with respect to claim 3.

Regarding claim 9, Hansen in view of Leaders, Jaloree, Dashevskiy, and Holub teaches: The computer-implemented method according to claim 1.
Hansen further teaches: the water body parameter ([0076] "The input parameters may include: Reservoir properties: Porosity, Water saturation, Permeability, Skin, Pressure, Temperature of surroundings, Matrix compressibility Fluid properties: Density, Viscosity, Compressibility, Heat capacity, Acid concentration" [0083] “Numerical: Maximum time step” [0084] “Options: Viscosity calculation, Permeability calculation” [0085] “Pump schedule: Rate, Fluid type, Drag reducer concentration, Coiled tubing position”)
	Hansen in view of Leaders, Jaloree, Dashevskiy, and Holub does not explicitly teach: wherein the value range of the parameter includes a plurality of discontinuous ranges.
	However, Frey teaches: wherein the value range of the parameter includes a plurality of discontinuous ranges ([0128] "The output of the deep neural network may comprise a probability distribution over a discrete variable for each condition and the variant-induced change for each condition may be computed using the Kullback-Leibler divergence between the computed probabilities for the reference cell variable and the variant cell variable.").  


Regarding claim 13, the claim recites the system of claim 3, and is similarly analyzed.

Regarding claim 14, the claim recites the system of claim 4, and is similarly analyzed.

Regarding claim 18, the claim recites the computer program product of claim 3, and is similarly analyzed.

Regarding claim 19, the claim recites the computer program product of claim 4, and is similarly analyzed.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Leaders, Jaloree, Frey, Dashevskiy, and Holub, and further in view of Olde et al. (US 2013/0006130 A1, hereinafter Olde).

Regarding claim 6, Hansen in view of Leaders, Jaloree, Dashevskiy, Holub, and Frey teaches: The computer-implemented method according to claim 3.
	Hansen in view of Leaders, Jaloree, Dashevskiy, Holub, and Frey does not explicitly teach: wherein the initial parameter of the fluid dynamic model is normalized for training the deep learning model.
([0145] “a) The model may be based upon a relative vascular flow measure R which is calculated based at least on the current parameter P and a normalization value Pi (P_initial), which for instance may be an initial fluid flow parameter value acquired at the beginning of a treatment.").  
In view of the teachings of Olde it would have been obvious for a person of ordinary skill in the art to apply the teachings of Olde to Hansen before the effective filing date of the claimed invention in order to avoid any access failure by proper detection of access flow reduction (cf. Olde [0007] e.g., “Proper detection of access flow reduction may help in carrying out a maintenance procedure on the access thereby avoiding any access failure.”).

Claim(s) 8, 10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Leaders and Jaloree, Dashevskiy, and Holub, and further in view of Narr et al. (US 2010/0250216 A1, hereinafter Narr).

Regarding claim 8, Hansen in view of Leaders, Jaloree, Dashevskiy, and Holub teaches: The computer-implemented method according to claim 1.
Hansen further teaches: the water body parameter ([0076] "The input parameters may include: Reservoir properties: Porosity, Water saturation, Permeability, Skin, Pressure, Temperature of surroundings, Matrix compressibility Fluid properties: Density, Viscosity, Compressibility, Heat capacity, Acid concentration" [0083] “Numerical: Maximum time step” [0084] “Options: Viscosity calculation, Permeability calculation” [0085] “Pump schedule: Rate, Fluid type, Drag reducer concentration, Coiled tubing position”)
	Hansen in view of Leaders, Jaloree, Dashevskiy, and Holub does not explicitly teach: wherein the optimal value of the parameter is determined from the estimated value range using a genetic algorithm.
	However, Narr teaches: wherein the optimal value of the parameter is determined from the estimated value range using a genetic algorithm ([0051] e.g., "For example, the properties of the fracture can more efficiently be optimized utilizing a genetic algorithm.").  
Hansen, Leaders, Jaloree, and Narr are analogous art because they are directed to fluid data analysis.  	In view of the teachings of Narr it would have been obvious for a person of ordinary skill in the art to apply the teachings of Narr to Hansen before the effective filing date of the claimed invention in order to accurately determine fracture properties by utilizing dynamic production data and predict fluid flow within the subsurface reservoir (cf. Narr [0002] e.g., “The present invention relates in general to methods, systems, and software for simulating fluid flow and characterizing fractures in a subsurface reservoir, and in particular to methods, systems, and software that utilize dynamic production data to accurately determine fracture properties and predict fluid flow within the subsurface reservoir.”).

Regarding claim 10, Hansen in view of Leaders, Jaloree, Dashevskiy, and Holub teaches: The computer-implemented method according to claim 1.
	Hansen in view of Leaders, Jaloree, Dashevskiy, and Holub does not explicitly teach: further comprising: updating the parameter of the fluid dynamic model with the optimal value in response to a difference between the measured data for the water quality indicator of the second set and the simulated data for the water quality indicator of the second set being above a predetermined threshold.
	However, Narr teaches: further comprising: updating the parameter of the fluid dynamic model with the optimal value in response to a difference between the measured data for the water quality indicator of the second set and the simulated data for the water quality indicator of the second set being above a predetermined threshold ([0075] e.g., "The fracture lengths are then adjusted based on the difference between the simulated flow rates and measured dynamic flow rates" [0051] e.g., "Optimization methods can be used to more efficiently optimize the properties of the fracture such that the simulated fluid flow rates match the measured fluid flow rates … Selection and reproduction of optimal solutions in a generation can be iteratively repeated until a predetermined termination condition is reached.").  
	The motivation to combine Hansen with Narr is the same rationale as set forth above with respect to claim 8.

Regarding claim 15, the claim recites the system of claim 8, and is similarly analyzed.

Regarding claim 20, the claim recites the computer program product of claim 8, and is similarly analyzed.

Allowable Subject Matter
	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art of record, taken either alone or in combination, fails to teach or fairly suggest:
“wherein the disturbance variables for the measured data are in a predetermined range so that the measured data with the disturbance variable is a possible measured data in the water body.", 

as recited in claim 5.
The closest prior references are as following:
In Zhang et al. (“Low-altitude remote sensing platform for estimating suspended sediment concentration in tropical cloudy environment”, 2015, hereinafter Zhang), Zhang [Sec. 1 ¶ 3] teaches “disturbance effects may seriously reduce the estimation accuracy of satellite data” of water quality. Zhang teaches the disturbance variables for the measured data, but fails to expressly teaches the disturbance variables are in a predetermined and the measured data with the disturbance variable measured data in the water body. Rather, Zhang’s teaching is the opposite of the claim 1, which the claim limitation recites disturbance variables do not affect to the measured data.
In Li et al. (“Design of a self-tuning controller for local water quality adjustment”, 2014, hereinafter Li), Li [Sec. III ¶ 2] teaches “the current concentration level of the objective water parameter is determined by current and previous input signals, and also influenced by the noise and disturbance.” Li teaches the measured data with the disturbance variable, but fails to expressly teaches the disturbance variables are in a predetermined and the measured data with the disturbance variable measured data in the water body. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed below:
Jung et al. (US 2012/0013483 A1): teaches a GIS-based computerized system for maintaining a water supply system having a pipe network and a plurality of measuring sensors.
Chen et al. (US 2019/0120049 A1): teaches downhole fluid analysis for estimating fluid compositions and properties based on principal spectroscopy component (PSC) data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYONG J PARK whose telephone number is (571) 272-3898. The examiner can normally be reached on M-F 9:00 a.m. - 6:00 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached at (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/JAEYONG J PARK/Examiner, Art Unit 2126
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129